Citation Nr: 1636598	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-18 405	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 11, 1975 to March 19, 1975. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left shoulder disability.

In May 2015, the Board remanded the claim for further development and adjudication.  The case is again returned to the Board at this time for further appellate review.

As noted in the Board's Remand, the Veteran was scheduled for a videoconference hearing in March 2015 in accordance with his request.  However, he failed to report to the hearing without providing cause.  Accordingly, the Board determined that the Veteran withdrew his hearing request.  38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary to comply with the Board's March 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a prior remand is not complied with, the Board itself errs in failing to ensure compliance.  Id.

The Board's remand instructed the VA examiner to determine whether the Veteran's left shoulder disability indisputably pre-existed service and if so, whether it was indisputably aggravated by service or due to the natural progression of the disability from a medical standpoint.   However, the August 2015 VA examiner utilized an erroneous standard in offering his opinion that it is less likely than not that the left shoulder disability is related to service.  The Court has held that in presumption of soundness cases, VA may not rest on the notion that the record contains insufficient evidence of aggravation to carry its burden to rebut the 

presumption, but must rely on affirmative evidence to prove there was no aggravation; if VA fails to produce clear and unmistakable evidence of lack of aggravation, the claimant is entitled to a finding of inservice aggravation of the pre-existing condition.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  
 
Accordingly, the Board finds that a remand of this matter is warranted to obtain further medical opinion.  See Stegall, 11 Vet. App. 268; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the AOJ should obtain any relevant, ongoing VA treatment records dated from July 2015 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records dated since July 2015.

2.  Return the claims file, including a copy of this remand, to the VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a left shoulder disability (rebuttable only by clear and unmistakable evidence, and if rebutted, to a further presumption of aggravation, also rebuttable only by clear and unmistakable evidence).  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Is there any evidence in the record that renders it indisputable from a medical standpoint that a left shoulder disability pre-existed service? 

(b) If so, please identify such evidence and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.  If increase in severity of a left shoulder disability in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3. Thereafter, readjudicate the claim on appeal, considering any evidence submitted since the last supplemental statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


